Citation Nr: 1736130	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  05-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for kidney stones, on an extra-schedular basis.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to July 1995. 

The Board notes that in a February 2014 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity, assigning a 20 percent disability rating effective February 15, 2013.  The Board acknowledges that an appeal of this issue has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In 2016, the Veteran submitted a decision from the Social Security Administration (SSA) which granted disability benefits to the Veteran.  However, complete documentation from SSA, including the Veteran's application and the medical records on which any decision was based, has not yet been associated with the claims file.  As those records may be relevant to the appeal, they should be obtained prior to adjudication of the Veteran's claims.  

The Board defers consideration of entitlement to a disability rating in excess of 30 percent for kidney stones, on an extra-schedular basis, as it is remanding the issue of entitlement to TDIU.  See Brambley v. Principi, 14 Vet. App. 20 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records associated with the Veteran's Social Security Administration disability benefits claim, including copies of the medical records relied upon concerning that claim.  If no such records exist, the claims file should be annotated to reflect such and the Veteran notified.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




